DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

As per claims 19-20, “machine-readable medium” is disclosed.  In plain meaning, the machine-readable medium also covers transitory signal as well as non-transitory medium. Since it does not exclude transitory “signal” storing computer-readable code within relatively short amount of time, the broadest reasonable interpretation in light of specification encompasses that the machine-readable medium is signal per se. Thus, the claims are not eligible subject matter.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 5 recite: “controlling of the configuration of and the access to the second resource are performed in parallel”.  After careful search of the instant application, the examiner was unable to find any disclosure which discloses “controlling of the configuration of and the access to the second resource are performed in parallel”.  PGPub paragraph 60 and 66 discloses controlling access, however, does not discloses controlling configuration.

Claim 10 recite “in proximity to a point in the operation”.  After careful search of the instant application, the examiner was unable to find any disclosure which discloses “in proximity to a point in the operation”.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "in proximity to" in claim 10 is a relative term which renders the claim indefinite.  The term "in proximity to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim(s) 1-4, 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7-9, 12, 15-20 of U.S. Patent No. 10,552,206. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vorbach et al. (Pub 20150106596) (hereafter Vorbach).

As per claim 1, Vorbach teaches:
A method, comprising: 
storing, by a system comprising a processor, respective sets of configuration data in respective resources of a system-on-chip device, wherein the respective sets of configuration data are associated with respective applications and the respective resources; and ([Paragraph 263], Loading the data from an external memory, for example, a ROM of an SOC into which the entire arrangement may be integrated and/or from peripherals into the internal memory bank…  [Paragraph 1117], Resource reservation may be advantageous there. It should also be pointed out that in resource reservation and/or in other cases, it is possible to respond to at least a quantity of highly prioritized interrupts by preloading certain configurations.  [Paragraph 1109], First, an address sequence may be generated for a first task. According to this, data may be loaded from a memory and/or cache memory to which a data processing logic cell field is connected in the manner described here, during the execution of a LOAD configuration. As soon as this data is available, processing of a second data processing configuration, i.e., the actual data processing configuration, may be initiated. This may also be preloaded because it is certain that this configuration is to be executed as long as no interrupts or the like require a complete task switch. In conventional processors, there is the problem known as cache miss, in which data is requested but is not available in the cache for load access. If such 
controlling, by the system, configuration of and access to the respective resources based at least in part on the respective sets of configuration data associated with respective contexts relating to the respective applications and ([Paragraph 1109], First, an address sequence may be generated for a first task. According to this, data may be loaded from a memory and/or cache memory to which a data processing logic cell field is connected in the manner described here, during the execution of a LOAD configuration. As soon as this data is available, processing of a second data processing configuration, i.e., the actual data processing configuration, may be initiated. This may also be preloaded because it is certain that this configuration is to be executed as long as no interrupts or the like require a complete task switch. In conventional processors, there is the problem known as cache miss, in which data is 
based at least in part on a context value in a context field of a configuration block, wherein the context value indicates a context of the respective contexts and an application of the respective applications that is associated with the context. ([Paragraph 1117], Resource reservation may be advantageous there. It should also be pointed out that in resource reservation and/or in other cases, it is possible to respond to at least a quantity of highly prioritized interrupts by preloading certain configurations. [Paragraph 1109], First, an address sequence may be generated for a first task. According to this, data may be loaded from a memory and/or cache memory to which a data processing logic cell field is connected in the manner described here, during the execution of a LOAD configuration. As soon as this data is available, 

As per claim 3, rejection of claim 1 is incorporated:
 wherein the context value is a hybrid context value that comprises a first context value in a first portion of the context field and a second context value in a second portion of the context field, wherein the context is a first context, wherein the application is a first application, wherein the first context value indicates the first context and the first application, and wherein the second context value indicates a second context of the respective contexts and a second application of the respective applications that is associated with the second context. ([Paragraph 23], describes a method for executing a computer program using a processor which includes a configurable functional unit capable of executing reconfigurable instructions, whose effect is redefinable in runtime by loading a configuration program, this method including the steps of selecting combinations of reconfigurable instructions, generating a particular configuration program for each combination, and executing the computer program… The configurable functional unit has a plurality of independent configurable logic blocks for executing programmable logic operations to implement the configurable function. Configurable connecting circuits are provided between the configurable logic blocks and both the inputs and outputs of the configurable functional unit. This allows optimization of the distribution of logic functions over the configurable logic blocks.  [Paragraph 37], From the programmer's point of view, the extended and adapted datapath may seem like a dynamic configurable instruction set. It can be customized for a specific application and can accelerate the execution enormously. Therefore, the programmer has to create a number of configurations that can be uploaded to the XPP-Array at run time.  It is also possible to configure more than one function at the same time and use them 

As per claim 4, rejection of claim 3 is incorporated:
Vorbach teaches wherein the respective sets of configuration data comprise a first set of configuration data and a second set of configuration data, wherein the respective resources comprise a first resource and a second resource, and wherein the controlling of the configuration of and the access to the respective resources comprises: controlling configuration of and access to the first resource based at least in part on the first set of configuration data associated with the first context relating to the first application and based at least in part on the first context value; and controlling configuration of and access to the second resource based at least in part on the second set of configuration data associated with the second context relating to the second application and based at least in part on the second context value. ([Paragraph 19], in particular in such a way that the planning, i.e., the scheduling and/or the planning control for time use…  This technology allows in a certain way a certain parallelism and, given certain forms and interrelations of the configurations or partial configurations for a certain way of multitasking/multi-

As per claim 5, rejection of claim 4 is incorporated:
Vorbach teaches wherein the controlling of the configuration of and the access to the first resource and the controlling of the configuration of and the access to the second resource are performed in parallel. ([Paragraph 19], in particular in such a way that the planning, i.e., the scheduling and/or the planning control for time use…  This technology allows in a certain way a certain parallelism and, given certain forms and interrelations of the configurations or partial configurations for a certain way of multitasking/multi-threading, in particular in such a way that the planning, i.e., the scheduling and/or the planning control for time use, can be provided for. Furthermore, from the prior art, time use planning control means and methods are known that, at least under a corresponding interrelation of configurations and/or assignment of configurations to certain tasks and/or threads to configurations and/or sequences of configurations, allow for a multi-tasking and/or multi-threading.  [Paragraph 183], For a coprocessor coupling, mechanisms which may be controlled by the operating system, e.g., the scheduler, may be used, whereby the sequence control of a VPU may essentially be performed directly by a program executed on the CPU, representing more or less the main program which may swap out certain subprograms with the VPU.  [Paragraph 189], This table may includes all the control information for a VPU such as the program/configuration(s) to be executed (or the pointer(s) to the corresponding memory locations) and/or memory location(s) (or the pointer(s) thereto) 

As per claim 6, rejection of claim 1 is incorporated:
Vorbach teaches wherein the context value is a first context value, wherein the context is a first context, wherein the application is a first application, and wherein the method further comprises: to facilitate transitioning from the first context to a second context, transmitting, by the system, a notification message to a direct memory access engine to notify the direct memory access engine that the first context is to be changed to the second context associated with a second application of the respective applications and operations associated with the first application are to be suspended. ([Paragraph 42], A problem which may emerge with a coupled RISC+XPP hardware concerns the RISC's multitasking concept. It may become necessary to interrupt computations on the XPP in order to perform a task 

As per claim 7, rejection of claim 1 is incorporated:
Vorbach teaches further comprising: pre-loading, by the system, the respective sets of configuration data into the respective resources to facilitate the storing of the respective sets of configuration data in respective data stores associated with the respective resources. ([Paragraph 1117], Resource reservation may be advantageous there. It should also be pointed out that in resource reservation and/or in other cases, it is possible to respond to at least a quantity of highly prioritized interrupts by preloading certain configurations. [Paragraph 1109], First, an address sequence may be generated for a first task. According to this, data may be loaded from a memory and/or cache memory to which a data processing logic cell field is connected in the manner described here, during the execution of a LOAD configuration. As soon as this data is available, processing of a second data processing configuration, i.e., the actual data processing configuration, may be initiated. This may also be preloaded because it is certain that this configuration is to be executed as long as no interrupts or the like require a complete task switch. In conventional processors, there is the problem known as cache miss, in which data is requested but is not available in the cache for load access. If such a case occurs in a coupling according to the present invention, it is possible to switch preferably to another thread, hyperthread and/or task which was 

As per claim 8, rejection of claim 1 is incorporated:
Vorbach teaches wherein the application is a first application, wherein the context is a first context, wherein the context value is a first context value, wherein respective first sets of configuration data of the respective sets of configuration data are associated with the respective resources and the first application, wherein the controlling of the configuration of and the access to the respective resources comprises, during a first time period, controlling configuration of and access to the respective resources based at least in part on the respective first sets of configuration data, in accordance with the first context value. ([Paragraph 1117], Resource reservation may be advantageous there. It should also be pointed out that in resource reservation and/or in other cases, it is possible to respond to at least a quantity of highly prioritized interrupts by preloading certain configurations. [Paragraph 1109], First, an address sequence may be generated for a first task. According to this, data may be loaded from a memory and/or cache memory to which a data processing logic cell field is connected in the manner described here, during the execution of a LOAD configuration. As soon as this data is available, 

As per claim 9, rejection of claim 8 is incorporated:
Vorbach teaches wherein the respective applications comprise a second application, wherein the respective contexts comprise a second context associated with the second application, a second context value, and respective second sets of configuration data of the respective sets of configuration data, wherein the respective second sets of configuration data relate to the second application, and wherein the method further comprises: 
performing, by the system, a single write operation to write the second context value to the context field to facilitate transitioning the respective resources from the first context to the second context in connection with a second time period, wherein the controlling of the configuration of and the access to the respective resources comprises: 
in response to the second context value being in the context field, during the second time period, controlling configuration of and access to the respective resources based at least in part on the respective second sets of configuration data, in accordance with the second context value. ([Paragraph 648], The configuration is issued in a single cycle… [Paragraph 23], describes a method for executing a computer program using a processor which includes a configurable functional unit capable of executing reconfigurable instructions, whose effect is redefinable in runtime by loading a configuration program, this method including the steps of selecting combinations of reconfigurable instructions, generating a particular configuration program for each combination, and executing the computer program…  [Paragraph 1109], First, an address sequence may be generated for a first task. According to this, data may be loaded from a memory and/or cache memory to which a data processing logic cell field is connected in the manner described here, during the execution of a LOAD configuration. As soon as this data is available, processing of a second data processing configuration, i.e., the actual data processing configuration, may be initiated. [Paragraph 37], From the programmer's point of view, the extended and adapted datapath may seem like a dynamic configurable instruction set. It can be customized for a specific application and can accelerate the execution enormously. Therefore, the programmer has to create a number of configurations that can be uploaded to the XPP-Array at run time.  )

As per claims 12-15.  These are system claims corresponding to the method claims 1, 3, 4, 8.  Therefore, rejected based on similar rationale.

As per claim 19.  This is a machine-readable medium claim corresponding to method claim 1.  Therefore, rejected based on similar rationale.

As per claim 20, rejection of claim 19 is incorporated:
Vorback teaches wherein the respective resources comprise at least one of a function block, a block protection unit associated with the function block, or a direct memory access engine. ([Paragraph 7], A reconfigurable architecture in the present context is understood to refer to modules or units (VPUs) having a configurable function and/or interconnection, in particular integrated modules having a plurality of arithmetic and/or logic and/or analog and/or memory and/or internal/external interconnecting modules in one or more dimensions interconnected directly or via a bus system.

Allowable Subject Matter

Claim(s) 2, 11, 16-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196